Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “PACKAGING OF A SEMICONDUCTOR DEVICE WITH A PLURALITY OF LEADS”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claims 43-44, 47-51, 54-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11183444 (hereafter ‘344) in view of US 2016/0079147 A1 (“Shimada”). 

Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

17472362
‘344
43. (New) A semiconductor device comprising: 
a first lead; 
a semiconductor element spaced apart from the first lead in a first direction in plan view and electrically connected to the first lead; 
a second lead on which the semiconductor element is provided; and 
a sealing resin covering the semiconductor element and a part of the first lead, 
wherein the sealing resin comprises a first resin side surface extending in a second direction perpendicular to the first direction in plan view, 
the first lead comprises a protrusion and an inner portion, the protrusion projecting out from the resin side surface in the first direction, 
the inner portion being embedded within the sealing resin, the inner portion of the first lead comprises a wire bonding part and a bent part, the bent part connecting the protrusion and the wire bonding part to each other, and 
the second lead is formed with an eave portion extending toward the first lead in the first direction, the eave portion including a curved surface at an upper side of the eave portion, the eave portion being formed in an area between an upper surface of the second lead and a lower surface of the second lead, and
the first lead comprises a recessed end surface.  

44. (New) The semiconductor device according to claim 43, wherein the eave portion includes a flat surface at a lower side of the eave portion.  
45. (New) The semiconductor device according to claim 44, wherein the flat surface of the eave portion has a greater length in the first direction than the curved surface of the eave portion.  
46. (New) The semiconductor device according to claim 45, wherein the upper surface of the second lead is formed with a recess, and the semiconductor element is disposed between the recess and the eave portion in plan view.  
47. (New) The semiconductor device according to claim 46, wherein part of the sealing resin is disposed within the recess, and 
the sealing resin covers the flat surface of the eave portion.  


48. (New) The semiconductor device according to claim 47, further comprising a third lead disposed next to the first lead, wherein the third lead is electrically connected to a gate electrode of the semiconductor element.  
49. (New) The semiconductor device according to claim 48, wherein the resin side surface is inclined with respect to the first direction.  
50. (New) The semiconductor device according to claim 49, wherein the second lead includes a partially widened portion that is greater in length in the second direction than an adjacent portion of the second lead.  
51. (New) The semiconductor device according to claim 50, wherein at least a part of the wire bonding part of the inner portion of the first lead is disposed higher than the upper surface of the second lead.  
52. (New) The semiconductor device according to claim 51, wherein the first lead comprises two end face portions flanking the recessed end surface, each of the end face portions being not flush with the recessed end surface.  
53. (New) The semiconductor device according to claim 52, wherein each of the two end face portions is smaller in size along the second direction than the recessed end surface.  

54. (New) The semiconductor device according to claim 43, wherein the sealing resin comprises a lower surface, an upper surface and a plurality of side surfaces including said resin side surface, the plurality of side surfaces as a whole tapering from the lower surface of the sealing resin toward the upper surface of the sealing resin.  
55. (New) The semiconductor device according to claim 54, wherein the lower surface of the second lead is exposed from the lower surface of the sealing resin.  
56. (New) The semiconductor device according to claim 43, wherein the upper surface of the second lead comprises a region exposed from the sealing resin.  
57. (New) The semiconductor device according to claim 44, wherein the wire bonding part of the first lead comprises an upper surface and a lower surface that is higher than the flat surface of the eave portion.  
58. (New) The semiconductor device according to claim 43, wherein the bent part of the first lead comprises an upper inclined surface that is smaller in inclination angle relative to the first direction than the resin side surface of the sealing resin.  
59. (New) The semiconductor device according to claim 43, wherein the second lead comprises a flat end portion that is disposed above the eave portion and arranged to face the wire bonding part of the first lead via part of the sealing resin.  
60. (New) The semiconductor device according to claim 43, wherein the sealing resin comprises a second resin side surface opposite to the first resin side surface in the first direction, the eave portion being disposed closer to the first resin side surface than to the second resin side surface in the first direction.  
61. (New) The semiconductor device according to claim 43, wherein the eave portion is elongated in the second direction and greater in length in the second direction than the first lead.  
62. (New) The semiconductor device according to claim 43, wherein the eave portion is elongated in the second direction and greater in length in the second direction than the semiconductor element, the semiconductor device further comprising a wire electrically connecting the semiconductor element and the wire bonding part of the first lead to each other, an entirety of the wire is embedded in the sealing resin.

1. A semiconductor device comprising: 

a first lead; 
a semiconductor element spaced apart from the first lead in a first direction in plan view and electrically connected to the first lead; 
a second lead on which the semiconductor element is provided; and 
a sealing resin covering the semiconductor element and a part of the first lead, wherein the sealing resin comprises a first resin side surface extending in a second direction perpendicular to the first direction in plan view, 
the first lead comprises a protrusion and an inner portion, the protrusion projecting out from the resin first resin side surface in the first direction, 
the inner portion being embedded within the sealing resin, the inner portion of the first lead comprises a wire bonding part and a bent part, the bent part connecting the protrusion and the wire bonding part to each other, and 
the second lead is formed with a eave portion extending toward the first lead in the first direction, the eave portion including a curved surface at an upper side of the eave portion, the eave portion being formed in an area between an upper surface of the second lead and a lower surface of the second lead.
[shown below]


2. The semiconductor device according to claim 1, wherein the eave portion includes a flat surface at a lower side of the eave portion.
3. The semiconductor device according to claim 2, wherein the flat surface of the eave portion has a greater length in the first direction than the curved surface of the eave portion.
4. The semiconductor device according to claim 3, wherein the upper surface of the second lead is formed with a recess, and the semiconductor element is disposed between the recess and the eave portion in plan view.
5. The semiconductor device according to claim 4, wherein part of the sealing resin is disposed within the recess.
6. The semiconductor device according to claim 5, wherein the sealing resin covers the flat surface of the eave portion.

7. The semiconductor device according to claim 6, further comprising a third lead disposed next to the first lead, wherein the third lead is electrically connected to a gate electrode of the semiconductor element.

8. The semiconductor device according to claim 7, wherein the first resin side surface is inclined with respect to the first direction.

9. The semiconductor device according to claim 8, wherein the second lead includes a partially widened portion that is greater in length in the second direction than an adjacent portion of the second lead.

10. The semiconductor device according to claim 9, wherein at least a part of the wire bonding part of the inner portion of the first lead is disposed higher than the upper surface of the second lead.













12. The semiconductor device according to claim 1, wherein the sealing resin comprises a lower surface, an upper surface and a plurality of side surfaces including said first resin side surface, the plurality of side surfaces as a whole tapering from the lower surface of the sealing resin toward the upper surface of the sealing resin.

13. The semiconductor device according to claim 12, wherein the lower surface of the second lead is exposed from the lower surface of the sealing resin.
14. The semiconductor device according to claim 1, wherein the upper surface of the second lead comprises a region exposed from the sealing resin.
11. The semiconductor device according to claim 2, wherein the wire bonding part of the first lead comprises an upper surface and a lower surface that is higher than the flat surface of the eave portion.

15. The semiconductor device according to claim 1, wherein the bent part of the first lead comprises an upper inclined surface that is smaller in inclination angle relative to the first direction than the first resin side surface of the sealing resin.
16. The semiconductor device according to claim 1, wherein the second lead comprises a flat end portion that is disposed above the eave portion and arranged to face the wire bonding part of the first lead via part of the sealing resin.
17. The semiconductor device according to claim 1, wherein the sealing resin comprises a second resin side surface opposite to the first resin side surface in the first direction, the eave portion being disposed closer to the first resin side surface than to the second resin side surface in the first direction.
18. The semiconductor device according to claim 1, wherein the eave portion is elongated in the second direction and greater in length in the second direction than the first lead.
19. The semiconductor device according to claim 1, wherein the eave portion is elongated in the second direction and greater in length in the second direction than the semiconductor element.
20. The semiconductor device according to claim 1, further comprising a wire electrically connecting the semiconductor element and the wire bonding part of the first lead to each other, an entirety of the wire is embedded in the sealing resin.



Regarding claim 43, ‘344 does not show the first lead comprises a recessed end surface.
Shimada shows (Fig. 1B) the first lead (14b+13, para 25) comprises a recessed end surface (the right ends of 13 with recessed portions exposing 11b in it).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Shimada, with recessed end surface, to the invention of ‘344.
The motivation to do so is that the combination produces the predictable result of more surface area of the first lead for the heat to be dissipated. 

Allowable Subject Matter
Claims 52-53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819